Citation Nr: 1444510	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-06 781	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Gingher, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1964 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that tinnitus had its onset during active duty service as a result of in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran reports in his written statements that he has experienced a loud ringing  in his ears since his service in Vietnam. The Veteran claims that he drove a jeep mounted with an artillery machine gun, which exposed him to excessive noise from artillery fire. He asserts that he had no ear protection. Given the fact that the Veteran's DD 214 lists his military occupational speciality (MOS) as motor vehicle operator, which, according to Fast Letter 10-35, VA has determined to have had moderate exposure to noise during service, the Board finds his report of in-service exposure to acoustic trauma to be competent and credible.  

While the Veteran's service treatment records do not reference complaints of or treatment for tinnitus, he is competent to report that tinnitus was incurred in service and that it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002). The Board also finds this assertion to be credible.  

Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that tinnitus had its onset during active duty service as a result of in-service acoustic trauma. As such, service connection for tinnitus is warranted.  38 C.F.R. §§ 3.102, 3.303.

ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran also seeks service connection for bilateral hearing loss as a result of his in-service exposure to acoustic trauma.  Post-service evidence of record establishes that he has bilateral hearing loss per VA standards.  See 38 C.F.R. § 3.385.  As noted above, the Board has determined the Veteran's report of in-service exposure to acoustic trauma to be competent and credible.  

The Veteran underwent a VA audio examination in June 2009, at which time the examiner provided an opinion that the hearing loss was not related to military service because on the Veteran's separation examination hearing loss was confined to one frequency.  It is unclear what the examiner means by this statement and as the examiner has not provided a rationale with explanation as to how the determination was made, the Board finds the opinion inadequate.  On remand, another VA examination should be scheduled.
The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the Salisbury VA Medical Center, dated since May 2009.

2.  Schedule the Veteran for a VA audiological examination.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted. 

The examiner must provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current bilateral hearing loss had its onset during active service or is related to any in-service event or injury, to include the competently and credibly reported exposure to acoustic trauma during service.

The examiner must consider the Veteran's entry and separation examinations, and explain the significance, if any, of the shift in hearing acuity.

The examiner is reminded that normal audiological findings at separation are not determinative. 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached based on the examiner's clinical experience, medical expertise, and established medical principles, and with particular discussion of the competently and credibly reported in-service noise exposure.  

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


